--------------------------------------------------------------------------------


Exhibit 10.1


RESTRICTED STOCK EQUIVALENT AWARD AGREEMENT




WHEREAS, _________ (“Recipient”) is an employee of Energizer Holdings, Inc.
(“Company”) and a participant in the Company’s Fiscal 2009 Annual and Two-Year
Bonus Program (the “2009 Bonus Program”), and


WHEREAS, the Nominating and Executive Compensation Committee (the “Committee”)
of the Board of Directors of the Company has elected, in light of current
economic conditions, to rescind Recipient’s participation in the 2009 Annual
Bonus Program and the 2008 Two-Year Bonus Program (the “Bonus Programs”) as well
as eligibility for a Company matching contribution in the Executive Savings
Investment Plan (“ExSIP”) and participation in the Supplemental Executive
Retirement Plan (“SERP”) for the current calendar year, and therefore Recipient
will not be entitled to any compensation under the Bonus Programs or such other
Plans, and Recipient specifically waives any claim he or she may have for any
compensation under the Bonus Programs, or such other Plans with respect to the
current calendar year, and


WHEREAS, the Committee has elected to grant to Recipient, as an alternative to
his or her participation in the above Bonus Programs and SERP and eligibility
for a Company matching contribution in the ExSIP, a restricted stock equivalent
award which would vest upon achievement of individual and Company performance
goals set forth in the 2009 Annual Bonus Program, and


NOW THEREFORE, in consideration of the mutual covenants contained herein,
Company and Recipient hereby agree as follows:
 


 
ARTICLE I – COMPANY COVENANTS


Company hereby covenants:


1.           Award.
 
The Company, pursuant to its 2009 Incentive Stock Plan (the “Plan”), grants to
Recipient a Restricted Stock Equivalent Award of ______ restricted common stock
equivalents (“Equivalents”). This Award Agreement is subject to the provisions
of the Plan and to the following terms and conditions.


2.           Vesting; Payment.
 
The 2009 Bonus Program provides for the potential payment of a cash bonus to
participants in that Program based on


(a)    a subjective FFA rating from “1” to “5” of the participant’s individual
performance during fiscal year 2009, and
(b)    the Company’s achievement of certain business or financial performance
targets at Threshold, Target or Stretch,


all as described in Attachment A to this Agreement. Although Recipient is no
longer a participant in the 2009 Annual Bonus Program and the 2008 Two-Year
Bonus Program, vesting of the Equivalents granted under this Agreement is
contingent upon Recipient’s FFA rating for fiscal year 2009, and the achievement
of Company Business Performance goals, on the terms described in Attachment A.
Specifically, as set forth in the grid on Attachment A, in the event of the
Recipient’s receipt of one of the alternative FFA ratings, and the achievement
of one of the alternative Company Business Performance goals for fiscal year
2009, so indicated, on November 16, 2009 (the “Vesting/Payment Date”), that
number of Equivalents indicated on the grid for the individual FFA rating and
Company Business Performance goal actually achieved will vest, with the number
of Equivalents vesting increasing proportionately in 1/10th of 1% increments for
Company Business Performance between the Threshold and Stretch goals (with no
increase for Company performance in excess of the Stretch goal.)


Upon vesting, as described above, each Equivalent will convert, on the
Vesting/Payment Date, into one share of the Company’s $.01 par value Common
Stock (“Common Stock”), which will be issued to the Recipient not later than
December 31, 2009. Any Equivalents which fail to vest as of the Vesting/Payment
Date will be forfeited and the Recipient will have no further rights with
respect thereto. It is recognized that the Vesting/Payment Date shall mean a
date after the end of fiscal year 2009, but not later than the December 31st
immediately following the end of such fiscal year.
 
3.           Additional Cash Payment.
 
Additional cash payments equal to the amount of dividends, if any, which would
have been paid to the Recipient had shares of Common Stock been issued in lieu
of the Equivalents, will be paid, solely with respect to the number of
Equivalents vesting as of the Vesting Payment Date, on or after the
Vesting/Payment Date, but not later than the December 31 following the
Vesting/Payment Date.  No interest shall be included in the calculation of such
additional cash payment.
 
4.           Acceleration.
 
Notwithstanding the provisions of paragraph 2 above, all Equivalents granted to
the Recipient, as described in paragraph 1 above, will immediately vest, convert
into shares of Common Stock and be paid to the Recipient, his or her designated
beneficiary, or his or her legal representative, in accordance with the terms of
the Plan, in the event of:


(a)           the Recipient’s death; or
(b)           Recipient’s Termination of Employment due to total and permanent
disability.


In the event of such acceleration upon the Recipient’s death or Termination of
Employment due to total and permanent disability, the shares of Common Stock
into which the Equivalents convert will be issued, and related payments, if any,
shall be paid, no later than (i) the 15th day of the third calendar month
following such event, or (ii) a date after such event, but not later than the
December 31st immediately following such event.
 
5.           Acceleration Upon a Change of Control of Company.
 
Notwithstanding the provisions of paragraph 2 above, upon a Change of Control of
the Company, the number of Equivalents set forth in the grid on Attachment A,
which would vest in the event of the Recipient’s receipt of a “2” FFA rating,
and the achievement of the “Target” Business Performance goal for fiscal year
2009 will immediately vest and convert into shares of Common Stock. Such shares
shall be issued to, and related payments, if any, shall be paid, no later than
the earlier of (i) the 15th day of the third calendar month after the Change of
Control, or (ii) a date after the Change of Control, but not later than the
December 31st immediately following the Change of Control.


Any unvested Equivalents which do not vest upon a Change of Control as described
in this paragraph shall be forfeited.


6.           Forfeiture.
 
All rights in and to any and all Equivalents granted pursuant to this Award
Agreement, and to any shares of Common Stock into which they would convert,
which have not vested by the Vesting/Payment Date, as described in paragraph 2
above, or as described in paragraph 5 above, shall be forfeited. In addition,
prior to that date, all rights in and to any and all Equivalents granted
pursuant to this Award Agreement which have not vested in accordance with the
terms hereof, and to any shares of Common Stock into which they would convert,
shall be forfeited upon
 
(a)        the Recipient’s voluntary or involuntary termination of employment;
 
(b)
a determination by the Committee that the Recipient engaged in competition with
the Company; or

 
(c)
a determination by the Committee that the Recipient engaged in activity or
conduct contrary to the best interests of the Company, as described in the Plan;
or

 
(d)
as described in paragraph 5 above.



 
7.           Shareholder Rights; Adjustment of Equivalents.
 
Recipient shall not be entitled, prior to the conversion of Equivalents into
shares of Common Stock, to any rights as a shareholder with respect to such
shares of Common Stock, including the right to vote, sell, pledge, transfer or
otherwise dispose of the shares.  Recipient shall, however, have the right to
designate a beneficiary to receive such shares of Common Stock under this Award
Agreement, subject to the provisions of Section V of the Plan.  The number of
Equivalents credited to Recipient may be adjusted in accordance with the
provisions of Section VI(F) of the Plan.
 
8.           Other.
 
The Company reserves the right, as determined by the Committee, to convert this
Award Agreement to a substantially equivalent award and to make any other
modification it may consider necessary or advisable to comply with any
applicable law or governmental regulation, or to preserve the tax deductibility
of any payments hereunder. Shares of Common Stock shall be withheld in
satisfaction of federal, state, and local or other international withholding tax
obligations arising upon the vesting of Equivalents.


9.           Delayed Payment Upon Termination of Employment.


Subject to the provisions of this Award concerning acceleration and payment upon
death or Termination of Employment due to total and permanent disability, a
payment on account of Termination of Employment may not be made until at least
six months after such Termination of Employment. Any payment otherwise due in
such six month period shall be suspended and become payable at the end of such
six month period.


 
10.           Definitions.
 
Affiliates shall mean all entities within the controlled group that includes the
Company, as defined in Code Sections 414(b) and 414(c) and the regulations
thereunder, provided that the language “at least 50 percent” shall be used
instead of “at least 80 percent” each place it appears in such definition.


Change of Control shall mean the following:
 
(a)  
The acquisition by one person, or more than one person acting as a group, of
ownership of stock (including Common Stock) of the Company that, together with
stock held by such person or group, constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company. Notwithstanding
the above, if any person or more than one person acting as a group, is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Company, the acquisition of additional stock by the
same person or persons will not constitute a Change of Control; or

(b)  
A majority of the members of the Company’s Board of Directors is replaced during
any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board of Directors before
the date of the appointment or election.



Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.


This definition of Change of Control shall be interpreted in accordance with,
and in a manner that will bring the definition into compliance with, the
regulations under Section 409A of the Internal Revenue Code.


Termination of Employment shall mean a “separation from service” with the
Company and its Affiliates, as such term is defined in Code Section 409A and the
regulations thereunder.




ARTICLE II – RECIPIENT COVENANTS
 
Recipient hereby covenants:


 
1.           Confidential Information.
 
By executing this Award Agreement, I agree that I shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of my assigned duties and for the benefit of
the Company, either during the period of my employment or at any time
thereafter, any nonpublic, proprietary or confidential information, knowledge or
data relating to the Company, any of its affiliates, or their businesses, which
I shall have obtained during my employment by the Company or an affiliate. The
foregoing shall not apply to information that (a) was known to the public prior
to its disclosure to me; (b) becomes known to the public subsequent to
disclosure to me through no wrongful act or mine or any of my representatives;
or (c) I am required to disclose by applicable law, regulation or legal process
(provided that I provide the Company with prior notice of the contemplated
disclosure and reasonably cooperate with the Company at its expense in seeking a
protective order or other appropriate protection of such information).
Notwithstanding clauses (a) or (b) of the preceding sentence, my obligation to
maintain such disclosed information in confidence shall not terminate if only
portions of the information are in the public domain.
 
2.           Non-Competition.
 
By executing this Award Agreement, I acknowledge that my services are of a
unique nature for the Company and are irreplaceable, and that my performance of
such services for a competing business will result in irreparable harm to the
Company and its affiliates. Accordingly, during my employment with the Company
or any affiliate and for the two (2) year period thereafter, I agree that I will
not, directly or indirectly, own, manage, operate, control, be employed by
(whether as an employee, consultant, independent contractor or otherwise, and
whether or not for compensation) or render services to any person, firm,
corporation or other entity, in whatever form, engaged in any business of the
same type as any business in which the Company or any of its affiliates is
engaged on the date of termination or in which they have proposed, on or prior
to such date, to be engaged in on or after such date and in which I have been
involved to any extent (on other than a de minimus basis) at any time during the
one (1) year period ending with my date of termination, in any locale of any
country in which the Company or any of its affiliates conducts business. This
subsection shall not prevent me from owning not more than one percent of the
total shares of all classes of stock outstanding of any publicly held entity
engaged in such business.  I agree that the foregoing restrictions are
reasonable, necessary, and enforceable for the protection of the goodwill and
business of the Company.


 
3.           Non-Solicitation.
 
During my employment with the Company or an affiliate and for the two (2) year
period thereafter, I agree that I will not, directly or indirectly, individually
or on behalf of any other person, firm, corporation or other entity, knowingly
solicit, aid or induce (a) any employee of the Company or any affiliate to leave
such employment in order to accept employment with or render services to or with
any other person, firm, corporation or other entity unaffiliated with the
Company or knowingly take any action to hire or to materially assist or aid any
other person, firm, corporation or other entity in identifying or hiring any
such employee, or (b) any customer of the Company or any affiliate to purchase
goods or services then sold by the Company or any affiliate from another person,
firm, corporation or other entity or assist or aid any other persons or entity
in identifying or soliciting any such customer.  I agree that the foregoing
restrictions are reasonable, necessary, and enforceable in order to protect the
Company’s trade secrets, confidential and proprietary information, goodwill, and
loyalty.
 


4.           Non-Disparagement.
 
I agree not to make any statements that disparage the Company or its affiliates
or their respective employees, officers, directors, products or services, and
the Company, by its execution of this Award Agreement agrees that it and its
affiliates and their respective executive officers and directors shall not make
any such statements regarding me. Notwithstanding the foregoing, statements made
in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) shall not be subject to this subsection.
 
5.           Reasonableness.
 
In the event any of the provisions of this Article II shall ever be deemed to
exceed the time, scope or geographic limitations permitted by applicable laws,
then such provisions shall be reformed to the maximum time, scope or geographic
limitations, as the case may be, permitted by applicable laws.
 
6.           Equitable Relief.
 
 
(a)
I acknowledge that the restrictions contained in this Article II are reasonable
and necessary to protect the legitimate interests of the Company and its
affiliates, that the Company would not have granted me this Award Agreement in
the absence of such restrictions, and that any violation of any provisions of
this Article II will result in irreparable injury to the Company and its
affiliates. By agreeing to accept this Award Agreement, I represent that my
experience and capabilities are such that the restrictions contained herein will
not prevent me from obtaining employment or otherwise earning a living at the
same general level of economic benefit as is currently the case. I further
represent and acknowledge that I have been advised by the Company to consult my
own legal counsel in respect of this Award Agreement, and I have had full
opportunity, prior to agreeing to accept this Award Agreement, to review
thoroughly its terms and provisions with my counsel.

 
 
(b)
I agree that the Company shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, as well as
an equitable accounting of all earnings, profits and other benefits arising from
any violation of this Article II, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled.

 
 
(c)
I irrevocably and unconditionally consent to the service of any process,
pleadings notices or other papers in a manner permitted by law.

 
7.           Waiver; Survival of Provisions.
 
The failure by the Company to enforce at any time any of the provisions of this
Article II or to require at any time performance by me of any provisions hereof,
shall in no way be construed to be a release of me or waiver of such provisions
or to affect the validity of this Award Agreement or any part hereof, or the
right of the Company thereafter to enforce every such provision in accordance
with the terms of this Award Agreement. The obligations contained in this
Article II shall survive the termination of my employment with the Company or
any affiliate and shall be fully enforceable thereafter.


 
ARTICLE III - OTHER AGREEMENTS
 
1.           Governing Law.
 
All questions pertaining to the validity, construction, execution, and
performance of this Award Agreement shall be construed in accordance with, and
be governed by, the laws of the State of Missouri, without giving effect to the
choice of law principles thereof.


 
2.           Notices.
 
Any notices necessary or required to be given under this Award Agreement shall
be sufficiently given if in writing, and personally delivered or mailed by
registered or certified mail, return receipt requested, postage prepaid, to the
last known addresses of the parties hereto, or to such other address or
addresses as any of the parties shall have specified in writing to the other
party hereto.


3.           Entire Agreement.
 
This Award Agreement constitutes the entire agreement of the parties hereto with
respect to the matters contained herein, and no modification, amendment, or
waiver of any of the provision of this Award Agreement shall be effective unless
in writing and signed by all parties hereto.  This Award Agreement constitutes
the only agreement between the parties hereto with respect to the matters herein
contained.


4.           Waiver.
 
No change or modification of this Award Agreement shall be valid unless the same
is in writing and signed by all the parties hereto.  No waiver of any provision
of this Award Agreement shall be valid unless in writing and signed by the party
against whom it is sought to be enforced.


5.           Counterparts; Effect of Recipient’s Signature.
 
This Award Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party, it being
understood that both parties need not sign the same counterpart. The provisions
of this Award Agreement shall not be valid and in effect until such execution by
both parties. By the execution of this Award Agreement, Recipient signifies that
Recipient has fully read, completely understands, and voluntarily agrees with
this Award Agreement consisting of eight (8) pages and knowingly and voluntarily
accepts all of its terms and conditions.


6.           Effective Date.
 
This Award Agreement shall be deemed to be effective as of the date executed.


 
IN WITNESS WHEREOF, the Company and Recipient have duly executed this Award
Agreement as of February 6, 2009.


ACKNOWLEDGED AND
ACCEPTED:                                                                                                ENERGIZER
HOLDINGS, INC.






________________________________                                                                                             By:__________________________________
Recipient                                                                                                               Ward
M. Klein
                                    Chief Executive Officer



--------------------------------------------------------------------------------






Equivalents Vesting at Potential:
       
 Performance Levels
         
Business Performance
 Individual
Performance
 
Stretch
Target
Threshold
Below Threshold
"1" rating
 
 
 
 
 
 
Klein
McClanathan
Hatfield
Sescleifer
Stratmann
Conrad
 41,886
 14,449
 15,067
 14,175
   9,203
   7,002
 32,250
 11,055
 11,514
 11,161
   7,071
   5,468
 22,614
   8,214
   7,962
   8,500
   4,940
   4,078
 14,688
   5,373
   4,670
   5,869
   3,347
   2,688
"2" rating
 
 
 
 
 
Klein
McClanathan
Hatfield
Sescleifer
Stratmann
Conrad
 37,756
 12,679
 13,544
 12,884
   8,289
   6,263
 28,121
   9,838
   9,992
   9,869
   6,158
   4,872
 18,485
   6,996
   6,439
   7,372
   4,244
   3,482
 12,046
   4,155
   3,645
   4,741
   2,674
   2,092
"3+" rating
 
 
 
 
 
Klein
McClanathan
Hatfield
Sescleifer
Stratmann
Conrad
 34,453
 11,705
 12,326
 11,850
   7,559
   5,786
 24,817
   8,863
   8,774
   9,101
   5,427
   4,396
 16,098
   6,022
   5,221
   6,470
   3,706
   3,006
   9,932
   3,181
   2,825
   3,839
   2,136
   1,615
"3" rating
 
 
 
 
 
Klein
McClanathan
Hatfield
Sescleifer
Stratmann
Conrad
 33,627
 11,461
 12,022
 11,592
   7,376
   5,667
 23,991
   8,620
   8,469
   8,875
   5,244
   4,277
 15,569
   5,779
   5,012
   6,245
   3,571
   2,886
   9,403
   2,937
   2,620
   3,614
   2,001
   1,496
"3-" rating
 
 
 
 
 
Klein
McClanathan
Hatfield
Sescleifer
Stratmann
Conrad
 31,562
 10,852
 11,261
 10,946
   6,919
   5,369
 21,926
   8,011
   7,708
   8,312
   4,804
   3,979
 14,248
   5,170
   4,499
   5,681
   3,235
   2,588
   8,082
   2,329
   2,107
   3,050
   1,665
   1,198
"4" rating
 
 
 
 
 
Klein
McClanathan
Hatfield
Sescleifer
Stratmann
Conrad
   4,118
      502
      569
   1,359
      656
      305
   4,118
      502
      569
   1,359
      656
      305
   4,118
      502
      569
   1,359
      656
      305
   4,118
      502
      569
   1,359
      656
      305
"5" rating
 
 
 
 
 
Klein
McClanathan
Hatfield
Sescleifer
Stratmann
Conrad
   4,118
      502
      569
   1,359
      656
      305
   4,118
      502
      569
   1,359
      656
      305
   4,118
      502
      569
   1,359
      656
      305
   4,118
      502
      569
   1,359
      656
      305
         
FY09 Business Performance Measure
Stretch
Target
Threshold
 
EPS
$7.04
$6.46
$5.87
 



